Title: To Benjamin Franklin from Thomas Digges, [on or before 27 October 1780]
From: Digges, Thomas
To: Franklin, Benjamin



Dr. Sir
[on or before October 27, 1780]
I wrote you lately that Jones was not to be found here consequently the Bill irrecoverable from Him. He is at Am——m. playing his tricks so I understand. The person who accepted the Bill & acknowleges the acceptance, may be obligd by Law to pay what has been advancd on it.
I hear our sick frd is better— His disorder being contageous I am afraid to visit him— He is getting better & I hear from Him & he from me now & then. There are many people here hurt & as much astonishd as you can be at Mr. L——s treatment, which still continues rigorous to an extreem— This, with Lord Cornwallis’s military Executions & cool butcheries of defenceless People in So Carolina, irrevocably seals the perpetual disunion between Gt. Britain & America. Tis however to be lamented that Peace is so far-distant as appearances indicate, and come when it will, we may safely pronounce it will be accompanyd with anguish and humiliation to the Savage heart, that seems insatiable of human gore. No news but what the papers will inform you. The annexd note will explain itself. Mr. W. S. C can do the needfull.
I am with high respect Your Servant
Wm. Fitzpatrick


“Tho not personally known I am well acquainted with Yr. (Mr. W S. Cs) Character & attatchments & with his connexions yonder, & had letters to Him from —— and ——. I am happy to be informd the bills are taken up—there will no more appear—had reprobated the premature & dangerous step of drawing—should be glad were it possible to see You & the person concernd in taking up the Bills (L—— De N——le)— The present confinement is cruel, the mode & terms aggravate, but there is no abatement on this or any other consideration of Spirits— These are calm & composd—had these faild, the flesh under the late malady would have sunk totally— Continue to keep those friends F and A—— informd, & communicate intelligence from them as soon as possible— Should not friends interpose for obtaining some Enlargement on parole, by bail or Exchange?—have no hint to communicate at the moment except that those papers said to be taken, which were intended to be sunk, are of no importance— A million of thanks to W S.C— but a snatchd moment to write all this.”

 
Addressed: Dr. Franklin
Notation: sup Oct. 31.
